Exhibit 10.1

 

December 7, 2005

 

Laboratory Corporation of America Holdings

358 South Main Street

Burlington, North Carolina 27215

 

  Re: Enhanced Overnight Share Repurchase
(Reference Number NY-20574)

 

Ladies and Gentlemen:

 

SECTION 1. Initial Shares; Seller’s Initial Hedge.

 

(a) Bank of America, N.A. (the “Seller”) will sell to Laboratory Corporation of
America Holdings, a Delaware corporation (the “Company”), and the Company will
purchase from the Seller for settlement on December 12, 2005 (the “Purchase
Date”), 4,803,996 shares (the “Initial Shares”) of common stock, par value $0.10
per share, of the Company (the “Common Stock”) at a purchase price (the
“Purchase Price”) equal to the number of the Initial Shares multiplied by
$52.04. Such sale shall be effected in accordance with the Seller’s customary
procedures.

 

(b) In connection with its purchase of the Initial Shares, and in addition to
the payment of the Purchase Price, the Company will pay on the Purchase Date a
brokerage fee of $0.03 per Initial Share to Banc of America Securities LLC
(“BAS”), which is registered as a broker and a dealer under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).

 

(c) Following the Purchase Date, the Seller shall establish the Seller’s initial
hedge of the price and market risk of the transactions contemplated hereby as a
result of the Cap Price (the “Seller’s Initial Hedge”) (it being understood that
the Seller’s Initial Hedge shall not include the sale and purchase of the
Initial Shares pursuant to Section 1(a) above). Subject to Section 7(b) below,
upon the completion of the Seller’s Initial Hedge, the Seller shall determine
the Cap Price, the Hedge Execution Price and the Premium in the manner set forth
below based on the Seller’s Initial Hedge, and shall deliver to the Company a
supplemental terms notice substantially in the form of Appendix C hereto (the
“Supplemental Terms Notice”) within two Business Days following the completion
of the Seller’s Initial Hedge.



--------------------------------------------------------------------------------

(d) In addition, in consideration of the terms contained in this Letter
Agreement, the Company hereby agrees to pay the Premium to the Seller on the
Premium Payment Date specified in the Supplemental Terms Notice, subject to
Section 7(b) below.

 

SECTION 2. Definitions.

 

As used in this Letter Agreement, the following terms shall have the following
meanings:

 

“Announcement Date” means the date of first public announcement of any corporate
event involving the Company or the Common Stock that, in the determination of
the Calculation Agent, is, as of such date, or becomes at any date subsequent to
such date but on or prior to the last day of the Averaging Period, a Friendly
Transaction, or the first date of public announcement by the Company that the
Company is engaged in discussions with another party concerning a potential
Friendly Transaction or is considering strategic alternatives that, if
consummated, would be or include a Friendly Transaction (as determined by the
Calculation Agent in its reasonable discretion).

 

“Averaging Period” means the period of consecutive Trading Days commencing on
the first Trading Day immediately following the Trade Date and ending on June
13, 2006; provided that the Seller may, in its absolute discretion, accelerate
the last day of the Averaging Period to any Trading Day on or after April 12,
2006 upon written notice to the Company (it being understood that such notice
may be given on the same date that the Seller elects to be the last day of the
Averaging Period).

 

“Average Purchase Price” means the arithmetic average of the Daily Average
Prices for all Trading Days during the Averaging Period.

 

“BAS” has the meaning specified in Section 1(b).

 

“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which banking institutions are authorized or required
by law or regulation to close in The City of New York.

 

“Calculation Agent” means BAS.

 

“Cap Fair Market Value” means the fair market value on the Measurement Date, as
determined by the Calculation Agent, of a call option, written by the Seller,
with a settlement amount equal to the excess, if any, of the product of 0.50 and
the Repurchase Cost (calculated without regard to the proviso to the definition
thereof) over the product of 2,401,998 and the Cap Price, and a settlement date
equal to the date that the Calculation Agent, in its good faith reasonable
discretion, as of the Measurement Date, expects will be the last day of the
Averaging Period.

 

“Cap Price” means the price per share specified as such in the Supplemental
Terms Notice, which shall be equal to 115% of the Hedge Execution Price.

 

“Common Stock” has the meaning specified in Section 1(a).

 

“Company” has the meaning specified in Section 1(a).

 

“Daily Average Price” means (i) for any Trading Day in the Averaging Period, the
Reported VWAP for such Trading Day minus $0.70 or (ii) for any Trading Day in
the Valuation

 

2



--------------------------------------------------------------------------------

Period, the dollar volume weighted average price per share of Common Stock for
that Trading Day based on transactions executed by the Seller or its designated
affiliate during that Trading Day in connection with the settlement of this
Letter Agreement.

 

“Designee” has the meaning specified in Section 15.

 

“Exchange” means, at any time, the principal national securities exchange or
automated quotation system, if any, on which the Common Stock is listed or
quoted at such time.

 

“Exchange Act” has the meaning specified in Section 1(b).

 

“Federal Funds Rate” means, for any day, the rate on such day for Federal Funds,
as published by Bloomberg and found by pressing the following letters “FEDSOPEN”
followed by pressing the <Index> key and pressing the following letters “HP”
followed by pressing the <Go> key; provided that if any such day is not a New
York Banking Day, the Federal Funds Rate for such day shall be the Federal Funds
Rate for the immediately preceding New York Banking Day.

 

“Friendly Transaction” means any Merger Event or Tender Offer that is approved,
agreed to or recommended by the Company or its board of directors, or negotiated
by the Company or any authorized representative of the Company, including
without limitation (i) any transaction involving the merger of the Company with
or into any third party and (ii) any transaction in which the Company or its
board of directors has a legal obligation to make a recommendation to its
shareholders in respect of such transaction (whether pursuant to Rule 14e-2
under the Exchange Act or otherwise) and does not recommend that its
shareholders reject such transaction.

 

“Hedge Execution Price” means the price per share specified as such in the
Supplemental Terms Notice, which shall be equal to the net volume weighted
average price per share at which the Seller executes the Seller’s Initial Hedge,
as determined by the Calculation Agent.

 

“Initial Shares” has the meaning specified in Section 1(a).

 

“ISDA Definitions” means the 2002 ISDA Equity Derivatives Definitions, as
published by the International Swaps and Derivatives Association, Inc.

 

“Make-Whole Payment Shares” has the meaning specified in Section 5(c).

 

“Maximum Deliverable Number” means 15,000,000, subject to adjustment pursuant to
Section 7(a).

 

“Measurement Date” means the tenth Business Day prior to the Announcement Date.

 

“Merger Event” has the meaning specified in the ISDA Definitions. For purposes
of the ISDA Definitions, the Shares are shares of Common Stock, the Issuer is
the Company, the Merger Date shall be deemed to be the Announcement Date and the
final Valuation Date shall be deemed to be the last day of the Averaging Period.

 

“New York Banking Day” means any day except for a Saturday, Sunday or a day on
which the Federal Reserve Bank of New York is closed.

 

“Payment Shares” means Restricted Payment Shares or Make-Whole Payment Shares.

 

3



--------------------------------------------------------------------------------

“Premium” means the amount specified as such in the Supplemental Terms Notice,
which shall be an amount equal to the product of (i) 2,401,998 multiplied by
(ii) the Hedge Execution Price multiplied by (iii) 1.2%.

 

“Premium Payment Date” means the date specified as such in the Supplemental
Terms Notice, which shall be the third Business Day following the completion of
the Seller’s Initial Hedge.

 

“Private Placement Agreement” has the meaning specified in Section 6(a)(iii).

 

“Purchase Date” has the meaning specified in Section 1(a).

 

“Purchase Price” has the meaning specified in Section 1(a).

 

“Refund Shares” has the meaning specified in Section 5(a)(i)(A).

 

“Regulation M” means Regulation M under the Exchange Act.

 

“Remaining Scheduled Days” means the scheduled number of Trading Days remaining
in the Averaging Period or the Valuation Period as of the time of any suspension
of the Averaging Period or the Valuation Period, as the case may be.

 

“Reported VWAP” means, for any Trading Day, the dollar volume weighted average
price per share of Common Stock for that Trading Day based on transactions
executed during that Trading Day on the Exchange, excluding (i) transactions
that do not settle regular way, (ii) opening transactions (regular way) reported
in the consolidated system, (iii) transactions effected during the 10 minutes
before the scheduled close of trading on the Exchange and 10 minutes before the
scheduled close of the primary trading session in the market where the
transaction is effected and (iv) transactions on such day that do not satisfy
the requirements of Rule 10b-18(b)(3) under the Exchange Act (in each case as
determined by the Calculation Agent), as reported on Bloomberg Page “LH.N
<Equity> AQR SEC” (or any successor thereto) or, in the event such price is not
so reported on such Trading Day for any reason, as reasonably determined by the
Calculation Agent.

 

“Repurchase Cost” means the product of (i) the Average Purchase Price multiplied
by (ii) the number of Initial Shares; provided that, if such sum is greater than
the product of the Cap Price and the number of the Initial Shares, the
Repurchase Cost shall be the sum of (x) the Cap Price multiplied by 2,401,998
plus (y) the Repurchase Cost calculated without regard to this proviso
multiplied by 0.50.

 

“Requirements” has the meaning specified in Section 3(b).

 

“Restricted Payment Shares” has the meaning specified in Section 5(a)(ii).

 

“Restricted Share Amount” means the quotient of (i) the absolute value of the
Settlement Amount divided by (ii) the Restricted Share Value of a Restricted
Payment Share.

 

“Restricted Share Value” means, with respect to any Restricted Payment Shares or
Make-Whole Payment Shares, 95% of the value thereof per share to the Seller,
determined by the Calculation Agent by commercially reasonable means.

 

“Rule 10b-18” means Rule 10b-18 under the Exchange Act.

 

4



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the meaning specified in Section 1(a).

 

“Seller’s Initial Hedge” has the meaning specified in Section 1(c).

 

“Settlement Amount” means an amount equal to (i) the Purchase Price minus (ii)
the Repurchase Cost, subject to adjustment as provided in Section 7(b).

 

“Settlement Balance” has the meaning specified in Section 5(c).

 

“Settlement Day” means any day that is not a Saturday, a Sunday or a day on
which banking institutions or trust companies in The City of New York are
authorized or obligated by law or executive order to close. A Settlement Day
“corresponds” to a Trading Day if it is the day for settlement of regular way
transactions for equity securities entered into on the Exchange on that Trading
Day.

 

“Share Amount” means, for any Trading Day, the quotient of (i) the product of
(A) the Valuation Fraction multiplied by (B) the absolute value of the
Settlement Amount, divided by (ii) the Daily Average Price for that Trading Day.

 

“Supplemental Terms Notice” has the meaning specified in Section 1(c).

 

“Tender Offer” has the meaning specified in the ISDA Definitions. For purposes
of the ISDA Definitions, the Issuer is the Company.

 

“Trade Date” means the date of completion of the Seller’s Initial Hedge (as
determined by the Seller in good faith).

 

“Trading Day” means any day (i) other than a Saturday, a Sunday or a day on
which the Exchange is not open for business, (ii) during which trading of any
securities of the Company on any national securities exchange has not been
suspended and (iii) during which there has not been, in the Calculation Agent’s
judgment, a material limitation in the trading of Common Stock.

 

“Valuation Fraction” means a fraction, the numerator of which is one and the
denominator of which is the number of Trading Days in the Valuation Period.

 

“Valuation Period” means, in the case of settlement pursuant to Sections
5(a)(i)(A) or 5(a)(ii)(A), the period commencing on the first Trading Day
immediately following the final day of the Averaging Period. The number of
Trading Days in the Valuation Period shall be determined by the Seller in its
discretion and notified to the Company by the Seller prior to the commencement
of the Valuation Period. Without limiting the generality of Section 3(b), in the
case of settlement pursuant to Section 5(a)(i)(A), the number of Trading Days in
the Valuation Period shall be a number of Trading Days that the Seller
reasonably expects, based on information provided to the Seller by the Company
and readily available market information, will result in Share Amounts for each
Trading Day during the Valuation Period that will be less than or equal to the
maximum number of shares of Common Stock that the Company could have purchased
on such Trading Day in compliance with the conditions set forth in Rule 10b-18.
For the avoidance of doubt, if the Company elects either to receive a cash
payment pursuant to Section 5(a)(i)(B) or make a cash payment pursuant to
Section 5(a)(ii)(B), there will be no Valuation Period.

 

5



--------------------------------------------------------------------------------

SECTION 3. Seller Purchases.

 

(a) The Initial Shares may be sold short to the Company. It is understood that
during the Averaging Period the Seller shall purchase shares of Common Stock in
connection with this Letter Agreement, which shares may be used to cover all or
a portion of such short sale and, if the Settlement Amount is greater than zero,
during the Valuation Period the Seller will purchase shares of Common Stock to
fulfill its obligations to deliver Refund Shares to the Company pursuant to
Section 5. Such purchases will be conducted independently of the Company. The
timing of such purchases by the Seller, the number of shares purchased by the
Seller on any day, the price paid per share of Common Stock pursuant to such
purchases and the manner in which such purchases are made, including without
limitation whether such purchases are made on any securities exchange or
privately, shall be within the absolute discretion of the Seller. It is the
intent of the parties that this transaction comply with the requirements of Rule
10b5-1(c)(1)(i)(B) of the Exchange Act, and the parties agree that (i) this
Letter Agreement shall be interpreted to comply with the requirements of Rule
10b5-1(c), and (ii) they shall take no action that results in this transaction
not so complying with such requirements. Without limiting the generality of the
preceding sentence, the Company acknowledges and agrees that (A) the Company
does not have, and shall not attempt to exercise, any influence over how, when
or whether the Seller effects any purchases of Common Stock in connection with
this Letter Agreement, (B) during the period beginning on (but excluding) the
date of this Letter Agreement and ending on the last day of the Valuation
Period, if any, neither the Company nor its officers or employees shall,
directly or indirectly, communicate any information regarding the Company or the
Common Stock to any employee of the Seller or its affiliates responsible for
trading the Common Stock in connection with the transactions contemplated
hereby, (C) the Company is entering into this Letter Agreement in good faith and
not as part of a plan or scheme to evade compliance with federal securities laws
including, without limitation, Rule 10b-5 promulgated under the Exchange Act and
(D) the Company will not alter or deviate from this Letter Agreement or enter
into or alter a corresponding hedging transaction with respect to the Common
Stock. The Company also acknowledges and agrees that any amendment,
modification, waiver or termination of this Letter Agreement must be effected in
accordance with the requirements for the amendment of a “plan” as defined in
Rule 10b5-1(c) under the Exchange Act. Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5 under the Exchange Act, and no such amendment, modification, waiver
or termination shall be made at any time at which the Company or any officer or
director of the Company is aware of any material nonpublic information regarding
the Company or the Common Stock.

 

(b) In the event that the Seller reasonably determines that it is appropriate
with regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by the Seller,
and including without limitation Rule 10b-18, Rule 10b-5, Regulation 13D-G and
Regulation 14E under the Exchange Act, “Requirements”), for the Seller to
refrain from purchasing Common Stock or to purchase fewer than the number of
shares of Common Stock that the Seller would otherwise purchase on any Trading
Day during the Averaging Period or, if the Settlement Amount is greater than
zero, the Valuation Period, then the Seller may, in its discretion, elect that
the Averaging Period or the Valuation Period, as the case may be, be suspended
as appropriate with regard to any Requirements. The Seller shall notify the
Company upon the exercise of the Seller’s rights pursuant to this Section 3(b)
and shall subsequently notify the Company on the day the Seller believes that
the circumstances giving rise to such exercise have changed. If the Averaging
Period or the Valuation Period is suspended by the Seller pursuant to this
Section 3(b), at the end of such suspension the Seller shall determine the
number of Trading Days remaining in the Averaging Period or the Valuation
Period, as the case may be, which number shall not exceed the Remaining
Scheduled Days as of the time of such suspension.

 

6



--------------------------------------------------------------------------------

(c) The Company agrees that neither the Company nor any of its affiliates or
agents shall take any action that would cause Regulation M to be applicable to
any purchases of Common Stock, or any security for which the Common Stock is a
reference security (as defined in Regulation M), by the Company or any of its
affiliated purchasers (as defined in Regulation M) during the Averaging Period
or, if the Settlement Amount is greater than zero, the Valuation Period.

 

(d) The Company shall, at least one day prior to the first day of the Averaging
Period, notify the Seller of the total number of shares of Common Stock
purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week block
exception contained in Rule 10b-18(b)(4) by or for the Company or any of its
affiliated purchasers during each of the four calendar weeks preceding the first
day of the Averaging Period and during the calendar week in which the first day
of the Averaging Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated
purchaser” each being used as defined in Rule 10b-18), which notice shall be
substantially in the form set forth as Appendix B hereto.

 

(e) From the date hereof through the last day of the Averaging Period or, if the
Settlement Amount is greater than zero, through the last day of the Valuation
Period, the Company shall (i) notify the Seller prior to the opening of trading
in the Common Stock on any day on which the Company makes, or expects to be
made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any merger, acquisition, or similar transaction involving a
recapitalization relating to the Company (other than any such transaction in
which the consideration consists solely of cash and there is no valuation
period), (ii) promptly notify the Seller following any such announcement that
such announcement has been made, and (iii) promptly deliver to the Seller
following the making of any such announcement a certificate indicating (A) the
Company’s average daily Rule 10b-18 purchases (as defined in Rule 10b-18) during
the three full calendar months preceding the date of the announcement of such
transaction and (B) the Company’s block purchases (as defined in Rule 10b-18)
effected pursuant to paragraph (b)(4) of Rule 10b-18 during the three full
calendar months preceding the date of the announcement of such transaction. In
addition, the Company shall promptly notify the Seller of the earlier to occur
of the completion of such transaction and the completion of the vote by target
shareholders. The Company acknowledges that any such public announcement may
cause the Averaging Period or Valuation Period, as the case may be, to be
suspended pursuant to Section 3(b). Accordingly, the Company acknowledges that
its actions in relation to any such announcement or transaction must comply with
the standards set forth in Section 3(a).

 

SECTION 4. Company Purchases.

 

Without the prior written consent of the Seller, which consent shall not be
unreasonably withheld or delayed, the Company shall not, and shall cause its
affiliates and affiliated purchasers (each as defined in Rule 10b-18) not to,
directly or indirectly (including, without limitation, by means of a
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any shares of Common Stock (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for shares of
Common Stock during the period beginning on, and including, the Purchase Date
and ending on, and including, the date all payments or deliveries of shares
pursuant to Section 5 below have been made; provided that purchases of shares of
Common Stock effected by or for a plan of the Company by an agent independent of
the issuer that satisfy the requirements of

 

7



--------------------------------------------------------------------------------

Rule 10b-18(a)(13)(ii) (“plan” and “agent of the issuer” each being used as
defined in Rule 10b-18) shall not be subject to the requirements of this
sentence; provided further that, for purposes of this Section 4, the Seller
hereby consents to the Rule 10b5-1 Stock Purchase Plan entered into between the
Company and an affiliate of the Seller on the date of this Letter Agreement.
During such time, any purchases of Common Stock (or any security convertible
into or exchangeable for shares of Common Stock) by the Company shall be made
through BAS, which is an affiliate of the Seller, pursuant to a letter
substantially in the form of Appendix A hereto and subject to such conditions as
the Seller shall impose, and shall be in compliance with Rule 10b-18 or
otherwise in a manner that the Company and the Seller believe is in compliance
with applicable requirements (including, without limitation, Rule 10b-5,
Regulation 13D-G and Regulation 14E under the Exchange Act). Notwithstanding the
foregoing, the Seller acknowledges that directors, officers and employees of the
Company shall be entitled, in their discretion, to exercise stock options
granted by the Company pursuant to existing equity compensation plans without
restriction or obligation to the Seller or BAS hereunder.

 

SECTION 5. Purchase Price Adjustment and Settlement.

 

(a) After the expiration of the Averaging Period,

 

(i) if the Settlement Amount is greater than zero, as an adjustment to the
Purchase Price, the Company shall elect either for

 

(A) the Seller to transfer to the Company, for no additional consideration, a
number of shares of Common Stock equal to the sum of the Share Amounts for each
of the Trading Days in the Valuation Period (the “Refund Shares”) in the manner
provided in Section 5(b), or

 

(B) the Seller to make a cash payment to the Company in immediately available
funds in an amount equal to the Settlement Amount on the Settlement Day
corresponding to the last Trading Day of the Averaging Period, and

 

(ii) if the Settlement Amount is less than zero, as an adjustment to the
Purchase Price, the Company shall elect to

 

(A) transfer to the Seller, for no additional consideration, a number of shares
of Common Stock, which will not be registered for resale, equal to the
Restricted Share Amount (the “Restricted Payment Shares”) on the Settlement Day
corresponding to the last Trading Day of the Averaging Period in the manner
provided in Section 5(b), and any Make-Whole Payment Shares as provided in
Section 5(c), or

 

(B) make a cash payment to the Seller in immediately available funds in an
amount equal to the absolute value of the Settlement Amount on the Settlement
Day corresponding to the last Trading Day of the Averaging Period.

 

The Company shall give written notice to the Seller not later than 10 Trading
Days prior to the then scheduled last Trading Day of the Averaging Period of the
Company’s election, if the Settlement Amount is greater than zero, for the
Seller to deliver Refund Shares or make a cash payment or, if the Settlement
Amount is less than zero, for the Company to deliver Payment Shares or to make a
cash payment. Once made, such election will be irrevocable. If the Company fails
to make such an election by the

 

8



--------------------------------------------------------------------------------

election deadline, the Company shall have been deemed to have elected to receive
or deliver, as the case may be, a cash payment. If the Company elects to deliver
Payment Shares pursuant to this Section 5(a)(ii), the Calculation Agent shall
have the right to adjust the Settlement Amount to compensate the Seller for its
cost of funds at the Federal Funds Rate during the Valuation Period.

 

(b) Delivery of Refund Shares or Restricted Payment Shares shall be made as
follows:

 

(i) if Refund Shares are to be transferred to the Company, the Seller shall
deliver the shares to the Company on the fourth Settlement Day following the
last day of the Valuation Period, and

 

(ii) if Restricted Payment Shares are to be transferred to the Seller, on the
Settlement Day corresponding to the last Trading Day in the Averaging Period,
the Company shall deliver to the Seller a number of Restricted Payment Shares
equal to the Restricted Share Amount, and the Company shall deliver any
additional Make-Whole Payment Shares as provided in Section 5(c).

 

(c) If Restricted Payment Shares are delivered in accordance with Section
5(b)(ii), on the last Trading Day of the Averaging Period a balance (the
“Settlement Balance”) shall be established with an initial balance equal to the
absolute value of the Settlement Amount. Following the delivery of Restricted
Payment Shares or any Make-Whole Payment Shares, Seller shall sell all such
Restricted Payment Shares or Make-Whole Payment Shares in a commercially
reasonable manner. At the end of each Trading Day upon which sales have been
made, the Settlement Balance shall be reduced by an amount equal to 95% of the
aggregate proceeds received by Seller upon the sale of such Restricted Payment
Shares or Make-Whole Payment Shares. If, on any Trading Day, all Restricted
Payment Shares and Make-Whole Payment Shares have been sold and the Settlement
Balance has not been reduced to zero, the Company shall (i) deliver to Seller or
as directed by Seller on the Settlement Day corresponding to such Trading Day an
additional number of Shares (the “Make-Whole Payment Shares”) equal to (x) the
Settlement Balance as of such Trading Day divided by (y) the Restricted Share
Value of the Make-Whole Payment Shares or (ii) promptly deliver to Seller cash
in an amount equal to the then remaining Settlement Balance. This provision
shall be applied successively until either the Settlement Balance is reduced to
zero or the aggregate number of Restricted Payment Shares and Make-Whole Payment
Shares equals the Maximum Deliverable Number.

 

SECTION 6. Payment Shares.

 

(a) The Company may only deliver Restricted Payment Shares pursuant to Section
5(a)(ii)(A) and Make-Whole Payment Shares pursuant to Section 5(c) subject to
satisfaction of the following conditions:

 

(i) all Restricted Payment Shares and Make-Whole Payment Shares shall be
delivered to the Seller (or any affiliate of the Seller designated by the
Seller) pursuant to the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof;

 

(ii) BAS, the Seller and any potential purchaser of any such shares from the
Seller (or any affiliate of the Seller designated by the Seller) identified by
BAS or the Seller shall have been afforded a commercially reasonable opportunity
to conduct a due diligence investigation with respect to the Company customary
in scope for private placements of equity securities (including, without
limitation, the right to have made available to them for inspection all relevant
financial and other records, pertinent corporate documents and other information
reasonably requested by them); and

 

9



--------------------------------------------------------------------------------

(iii) an agreement (a “Private Placement Agreement”) shall have been entered
into between the Company and the Seller (or any affiliate of the Seller
designated by the Seller) in connection with the private placement of such
shares by the Company to the Seller (or any such affiliate) and the private
resale of such shares by the Seller (or any such affiliate), substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance commercially reasonably
satisfactory to the Seller, which Private Placement Agreement shall include,
without limitation, provisions substantially similar to those contained in such
private placement purchase agreements relating to the indemnification of, and
contribution in connection with the liability of, the Seller and its affiliates,
and shall provide for the payment by the Company of all fees and expenses in
connection with such resale, including all fees and expenses of counsel for the
Seller, and shall contain representations, warranties and agreements of the
Company reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales.

 

If the Settlement Amount is less than zero and the Company has elected to
deliver Restricted Payment Shares and any of the above conditions is not
satisfied as of the last Trading Day of the Averaging Period and on each date
when any Make-Whole Payment Shares are to be delivered, the Company shall, in
lieu of delivery of the Restricted Payment Shares or such Make-Whole Payment
Shares, as the case may be, make a cash payment to the Seller in immediately
available funds in an amount equal to the absolute value of the Settlement
Amount or the then remaining Settlement Balance, as the case may be, in either
case on the second Settlement Day following the date when such delivery would
have otherwise been required and shall reimburse the Seller for all reasonable
out-of-pocket expenses it incurs in connection with the anticipated delivery of
the Restricted Payment Shares or the Make-Whole Payment Shares, including,
without limitation, the reasonable fees and expenses of outside counsel to the
Seller incurred in connection thereof.

 

(b) If the Company elects to deliver Restricted Payment Shares pursuant to
Section 5(a)(ii)(A) above, the Company shall not take or cause to be taken any
action that would make unavailable either (i) the exemption set forth in Section
4(2) of the Securities Act for the sale of any Restricted Payment Shares or
Make-Whole Payment Shares by the Company to the Seller or (ii) an exemption from
the registration requirements of the Securities Act reasonably acceptable to the
Seller for resales of Restricted Payment Shares and Make-Whole Payment Shares by
the Seller.

 

(c) If the Settlement Amount is less than zero and the Company elects to deliver
Restricted Payment Shares pursuant to Section 5(a)(ii)(A), then, if necessary,
the Company shall use its best efforts to cause the number of authorized but
unissued shares of Common Stock to be increased to an amount sufficient to
permit the Company to fulfill its obligations under Section 5 above.

 

(d) The Company expressly agrees and acknowledges that the public disclosure of
all material information relating to the Company is within the Company’s
control.

 

(e) Notwithstanding the provisions of Section 5(a) above, if the Company has
elected to deliver any Payment Shares hereunder, the Company shall not be
required to deliver more than the Maximum Deliverable Number of shares of Common
Stock as Payment Shares hereunder.

 

10



--------------------------------------------------------------------------------

SECTION 7. Adjustment of Terms.

 

(a) In the event (i) of any corporate event involving the Company or the Common
Stock (including, without limitation, a stock split, stock dividend, bankruptcy,
insolvency, reorganization, Merger Event, Tender Offer, rights offering,
recapitalization, spin-off or issuance of any securities convertible or
exchangeable into shares of Common Stock), or the announcement of any such
corporate event, (ii) the Seller determines, in its reasonable discretion, after
its exercise of commercially reasonable efforts, that it is unable or it is
impracticable to establish, re-establish, substitute or maintain a hedge of its
position in respect of the transactions contemplated by this Letter Agreement or
(iii) the Seller determines, in its reasonable discretion, that it is unable to
borrow Common Stock at a rebate rate greater than or equal to zero basis points
per annum, then, in each case, the terms of the transaction (including, without
limitation, the number of Trading Days in the Averaging Period, any Daily
Average Price, the Cap Price and the Settlement Amount) described herein shall
be subject to adjustment by the Calculation Agent as in the exercise of its good
faith judgment, applying commercially reasonable standards, it deems appropriate
under the circumstances (including, without limitation, adjustments to account
for the economics of and changes in the price or volatility of the Common Stock
following the announcement of any such corporate event).

 

(b) In the event that the Calculation Agent determines that an Announcement Date
has occurred, then, in addition to any adjustments effected pursuant to Section
7(a), (i) the definition of Repurchase Cost shall be amended by deleting the
proviso thereto, effective as of the Announcement Date, and (ii) if the
Announcement Date occurs during the Averaging Period, the Settlement Amount
shall be increased by an amount equal to the forward value on the last day of
the Averaging Period of the Cap Fair Market Value, as reasonably determined by
the Calculation Agent. In addition, in the event that the Calculation Agent
determines prior to the date the Supplemental Terms Notice is executed that the
Announcement Date for a Friendly Transaction has occurred, then the parties
shall not be obligated to execute the Supplemental Terms Notice and the Company
shall not be obligated to pay the Premium to the Seller.

 

(c) Notwithstanding the authority provided to the Calculation Agent in
subsections (a) and (b) of this Section 7, in the event of a corporate event
(such as certain reorganizations, mergers, or other similar events) in which all
holders of Common Stock may receive consideration other than the common equity
securities of the continuing or surviving entity, the adjustments referred to in
such subsection shall permit the Company to satisfy its settlement obligations
hereunder by delivering the consideration received by holders of Common Stock
upon such corporate event, in such proportions as in the exercise of its good
faith judgment the Calculation Agent deems appropriate under the circumstances.

 

SECTION 8. Governing Law; Waiver of Jury Trial.

 

(a) THIS LETTER AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
The parties hereto irrevocably submit to the non-exclusive jurisdiction of the
Federal and state courts located in the Borough of Manhattan, in the City of New
York in any suit or proceeding arising out of or relating to this Letter
Agreement or the transactions contemplated hereby.

 

(b) EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY
WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

11



--------------------------------------------------------------------------------

SECTION 9. Assignment and Transfer.

 

The rights and duties under this Letter Agreement may not be assigned or
transferred by the Company or the Seller without the prior written consent of
the other party; provided that the Seller may assign any of its rights or duties
hereunder to any of its affiliates without the prior written consent of the
Company.

 

SECTION 10. No Condition of Confidentiality.

 

The Seller and the Company hereby acknowledge and agree that the Seller has
authorized the Company to disclose this Letter Agreement and the transactions
contemplated hereby to any and all persons, and there are no express or implied
agreements, arrangements or understandings to the contrary, and the Seller
hereby waives any and all claims to any proprietary rights with respect to this
Letter Agreement and the transactions contemplated hereby, and authorizes the
Company to use any information that the Company receives or has received with
respect to this Letter Agreement and the transactions contemplated hereby in any
manner.

 

SECTION 11. Calculations.

 

The Calculation Agent shall make all calculations, applying commercially
reasonable standards, in respect of this Letter Agreement.

 

SECTION 12. Representations, Warranties and Agreements of the Company.

 

The Company represents and warrants to, and agrees with, the Seller as follows:

 

(a) The Company acknowledges and agrees that it is not relying, and has not
relied, upon the Seller or any affiliate of the Seller with respect to the
legal, accounting, tax or other implications of this Letter Agreement and that
it has conducted its own analyses of the legal, accounting, tax and other
implications hereof. The Company further acknowledges and agrees that neither
the Seller nor any affiliate of the Seller has acted as its advisor in any
capacity in connection with this Letter Agreement or the transactions
contemplated hereby. The Company is entering into this Letter Agreement with a
full understanding of all of the terms and risks hereof (economic and
otherwise), has adequate expertise in financial matters to evaluate those terms
and risks and is capable of assuming (financially and otherwise) those risks.

 

(b) The Company has all corporate power and authority to enter into this Letter
Agreement and to consummate the transactions contemplated hereby. This Letter
Agreement has been duly authorized and validly executed and delivered by the
Company and constitutes a valid and legally binding obligation of the Company,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
equitable principles.

 

(c) If Payment Shares are delivered pursuant to Section 5(a)(ii), such Payment
Shares, when delivered, shall have been duly authorized and shall be duly and
validly issued, fully paid and nonassessable and free of preemptive or similar
rights, and such delivery shall pass title thereto free and clear of any liens
or encumbrances.

 

(d) The Company is not entering into this Letter Agreement to facilitate a
distribution of the Common Stock (or any security convertible into or
exchangeable for Common Stock) or in connection with a future issuance of
securities.

 

12



--------------------------------------------------------------------------------

(e) The Company is not entering into this Letter Agreement to create actual or
apparent trading activity in the Common Stock (or any security convertible into
or exchangeable for Common Stock) or to raise or depress or otherwise manipulate
the price of the Common Stock (or any security convertible into or exchangeable
for Common Stock).

 

(f) The execution and delivery by the Company of, and the compliance by the
Company with all of the provisions of, this Letter Agreement and the
consummation of the transactions herein contemplated will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement or any other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, nor will such action result in any violation of the provisions of the
Certificate of Incorporation or By-laws or other constitutive documents of the
Company or any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties, except for such conflicts,
breaches or violations that would not have a material adverse effect on the
ability of the Company to perform its obligations under this Letter Agreement.

 

(g) On the Purchase Date and on each day to and including the final day of the
Valuation Period (i) the assets of the Company at their fair valuation exceed
the liabilities of the Company, including any contingent liabilities known to
the Company as of the date hereof, (ii) the capital of the Company is adequate
to conduct the business of the Company and (iii) the Company has the ability to
pay its debts and obligations as such debts mature and does not intend to, or
does not believe that it will, incur debt beyond its ability to pay as such
debts mature.

 

(h) Except as otherwise contemplated by (i) below, no consent, approval,
authorization, order, registration, qualification or filing of or with any court
or governmental agency or body having jurisdiction over the Company or any of
its subsidiaries or any of their respective properties is required for the
execution and delivery by the Company of, and the compliance by the Company with
all the terms of, this Letter Agreement or the consummation by the Company of
the transactions contemplated hereby.

 

(i) The Company has made, and shall use its best efforts during the Averaging
Period and the Valuation Period (if any) to make, all filings, if any, required
to be made by it with the Securities and Exchange Commission, any securities
exchange or any other regulatory body with respect to the transactions
contemplated hereby.

 

(j) As of the date hereof and as of the date, if any, that the Company elects to
transfer any Payment Shares to the Seller or for the Seller to transfer any
Refund Shares to the Company, (i) none of the Company and its executive officers
and directors is, or will be, as the case may be, aware of any material
nonpublic information regarding the Company or the Common Stock and (ii) all
reports and other documents filed by the Company with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not or will
not, as the case may be, contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

 

(k) The Company has publicly disclosed on both May 3, 2005 and the date of this
Letter Agreement its intention to institute a program for the acquisition of
shares of Common Stock.

 

13



--------------------------------------------------------------------------------

(l) In the event that the Seller or the Calculation Agent or any of their
affiliates becomes involved in any capacity in any action, proceeding or
investigation brought by or against any person in connection with any matter
referred to in this Letter Agreement, the Company shall reimburse the Seller or
the Calculation Agent or such affiliate for its reasonable legal and other
out-of-pocket expenses (including the cost of any investigation and preparation)
incurred in connection therewith within 30 days of receipt of notice of such
expenses, and shall indemnify and hold the Seller or the Calculation Agent or
such affiliate harmless on an after-tax basis against any losses, claims,
damages or liabilities to which the Seller or the Calculation Agent or such
affiliate may become subject in connection with any such action, proceeding or
investigation, except to the extent that any losses, claims, damages,
liabilities or expenses incurred by the Seller or the Calculation Agent or such
affiliate result from the gross negligence, bad faith or willful misconduct of
the Seller or the Calculation Agent or a breach by the Seller or the Calculation
Agent of any of its covenants or obligations hereunder. If for any reason the
foregoing indemnification is unavailable to the Seller or the Calculation Agent
or such affiliate or insufficient to hold it harmless, then the Company shall
contribute to the amount paid or payable by the Seller or the Calculation Agent
or such affiliate as a result of such losses, claims, damages or liabilities (i)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Seller or the Calculation Agent or such
affiliate on the other hand in the matters contemplated by this Letter Agreement
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits received by the Company on the one hand and the Seller or the
Calculation Agent or such affiliate on the other hand in the matters
contemplated by this Letter Agreement but also the relative fault of the Company
and the Seller or the Calculation Agent or such affiliate with respect to such
losses, claims, damages or liabilities and any other relevant equitable
considerations. The relative benefits received by the Company, on the one hand,
and the Seller or the Calculation Agent or such affiliate, on the other hand,
shall be in the same proportion as the Purchase Price bears to the brokerage fee
referred to in Section 1(b). The reimbursement, indemnity and contribution
obligations of the Company under this Section 12(l) shall be in addition to any
liability that the Company may otherwise have, shall extend upon the same terms
and conditions to the partners, directors, officers, agents, employees and
controlling persons (if any), as the case may be, of the Seller or the
Calculation Agent and their affiliates and shall be binding upon and inure to
the benefit of any successors, assigns, heirs and personal representatives of
the Company, the Seller or the Calculation Agent, any such affiliate and any
such person. The Company also agrees that neither the Seller, the Calculation
Agent nor any of such affiliates, partners, directors, officers, agents,
employees or controlling persons shall have any liability to the Company for or
in connection with any matter referred to in this Letter Agreement except to the
extent that any losses, claims, damages, liabilities or expenses incurred by the
Company result from the gross negligence, bad faith or willful misconduct of the
Seller or the Calculation Agent or a breach by the Seller or the Calculation
Agent of any of its covenants or obligations hereunder. The foregoing provisions
shall survive any termination or completion of this Letter Agreement.

 

(m) For the avoidance of doubt, the parties agree that the commissions
incorporated in the definitions of Share Amount and Restricted Share Value and
in Section 5(c) above are commercially reasonable fees for BAS’s activities in
connection with Settlement under Section 5.

 

(n) The parties hereto agree and acknowledge that the Seller is a “financial
institution” within the meaning of Section 101(22) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge that this Letter Agreement is either (i) a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, in which case
each payment and delivery pursuant to Section 5 is a “settlement payment,” as
such term is defined in Section 741(8) of the Bankruptcy Code, and that the
Seller is entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 546(e) and 555

 

14



--------------------------------------------------------------------------------

of the Bankruptcy Code, or (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, in which case each party is a “swap
participant,” as such term is defined in Section 101(53C) of the Bankruptcy
Code, and that the Seller is entitled to the protections afforded by, among
other sections, Section 362(b)(17), 546(g) and 560 of the Bankruptcy Code.

 

(o) The Company shall not declare any dividend on the Common Stock for which the
ex-dividend date occurs from and including the date of this Letter Agreement
through and including the last day of the Averaging Period.

 

(p) The Company accepts and agrees to be bound by the contractual terms and
conditions as set forth in the Supplemental Terms Notice. Upon receipt of the
Supplemental Terms Notice, the Company shall promptly execute and return such
Supplemental Terms Notice to the Seller; provided that the Company’s failure to
so execute and return the Supplemental Terms Notice shall not affect the binding
nature of the Supplemental Terms Notice, and the terms set forth therein shall
be binding on the Company to the same extent, and with the same force and
effect, as if the Company had executed a written version of the Supplemental
Terms Notice.

 

(q) The Company and the Seller agree and acknowledge that (i) the transactions
contemplated by this Letter Agreement will be entered into in reliance on the
fact that this Letter Agreement and the Supplemental Terms Notice form a single
agreement between the Company and the Seller, and the Seller would not otherwise
enter into such transactions, (ii) this Letter Agreement, as supplemented by the
Supplemental Terms Notice, is a “qualified financial contract”, as such term is
defined in Section 5-701(b)(2) of the General Obligations Law of New York (the
“General Obligations Law”); (iii) the Supplemental Terms Notice, regardless of
whether the Supplemental Terms Notice is transmitted electronically or
otherwise, constitutes a “confirmation in writing sufficient to indicate that a
contract has been made between the parties” hereto, as set forth in Section
5-701(b)(3)(b) of the General Obligations Law; and (iv) this Letter Agreement
constitutes a prior “written contract”, as set forth in Section 5-701(b)(1)(b)
of the General Obligations Law, and each party hereto intends and agrees to be
bound by this Letter Agreement, as supplemented by the Supplemental Terms
Notice.

 

(r) The Company and the Seller further agree and acknowledge that this Letter
Agreement, as supplemented by the Supplemental Terms Notice, constitutes a
contract “for the sale or purchase of a security”, as set forth in Section 8-113
of the Uniform Commercial Code of New York.

 

SECTION 13. Acknowledgments and Agreements With Respect To Hedging and Market
Activity.

 

(a) The Company acknowledges and agrees that:

 

(i) During the Averaging Period and, if applicable, the Valuation Period, the
Seller and its affiliates may buy or sell shares of Common Stock or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the transactions contemplated by this Letter Agreement;

 

(ii) The Seller and its affiliates also may be active in the market for the
Common Stock other than in connection with hedging activities in relation to the
transactions contemplated by this Letter Agreement;

 

15



--------------------------------------------------------------------------------

(iii) The Seller shall make its own determination as to whether, when or in what
manner any hedging or market activities in the Company’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Daily Average Price and Reported VWAP;
and

 

(iv) Any market activities of the Seller and its affiliates with respect to the
Common Stock may affect the market price and volatility of the Common Stock, as
well as the Daily Average Price and Reported VWAP, each in a manner that may be
adverse to the Company.

 

(b) Each of the Company and the Seller agrees that Non-Reliance as set forth in
Section 13.1 of the ISDA Definitions, Agreements and Acknowledgments Regarding
Hedging Activities as set forth in Section 13.2 of the ISDA Definitions and
Additional Acknowledgments as set forth in Section 13.4 of the ISDA Definitions
shall be deemed to be Applicable to the transactions contemplated by this Letter
Agreement as if this Letter Agreement were a confirmation that was governed by,
and incorporated, such Sections of the ISDA Definitions; provided that Section
13.2 of the ISDA Definitions shall not be deemed to be Applicable in respect of
any representation of the Seller in this Letter Agreement (including, for the
avoidance of doubt, in any Supplemental Terms Notice) relating to the
establishment of the Seller’s Initial Hedge.

 

SECTION 14. Notices.

 

Unless otherwise specified, notices under this contract may be made by
telephone, to be confirmed in writing to the address below. Changes to the
notice information below must be made in writing.

 

  (a) If to the Company:

 

Laboratory Corporation of America Holdings

358 South Main Street

Burlington, North Carolina 27215

Attn: Bradford T. Smith

Telephone: (336) 436-5050

Facsimile: (336) 227-9410

 

  (b) If to the Seller:

 

Bank of America, N.A.

Equity Derivatives Group

c/o Banc of America Securities LLC

9 W. 57th Street

New York, NY 10019

Attn: Christopher Hutmaker

Telephone: (212) 583-8142

Facsimile: (212) 230-8343

 

16



--------------------------------------------------------------------------------

SECTION 15. Designation of Affiliate for Transactions in Common Stock.

 

The Seller may designate any of its affiliates (the “Designee”) to deliver or
take delivery, as the case may be, and otherwise perform its obligations to
deliver or take delivery of, as the case may be, any shares of Common Stock in
respect of the transactions contemplated by this Letter Agreement, and the
Designee may assume such obligations and the obligations of the Seller under
this Letter Agreement with respect to such shares of Common Stock. Such
designation shall not relieve the Seller of any of its obligations hereunder.
Notwithstanding the previous sentence, if the Designee shall have performed the
obligations of the Seller hereunder, then the Seller shall be discharged of its
obligations to the Company to the extent of such performance. In addition, the
parties acknowledge and agree that every time that the Seller is described in
this Letter Agreement as buying, selling or otherwise transacting with third
parties in the Common Stock, such buying, selling or transacting may be
conducted by the Seller or one or more of its affiliates.

 

SECTION 16. Equity Rights.

 

The Seller acknowledges and agrees that this Letter Agreement is not intended to
convey to it rights with respect to this transaction that are senior to the
claims of common stockholders in the event of the Company’s bankruptcy. For the
avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during the Company’s bankruptcy to any claim
arising as a result of a breach by the Company of any of its obligations under
this Letter Agreement. For the avoidance of doubt, the parties acknowledge that
this Letter Agreement is not secured by any collateral that would otherwise
secure the obligations of the Company herein under or pursuant to any other
agreement.

 

SECTION 17. Supplemental Terms Notice.

 

The Seller represents and warrants to, and agrees with, the Company that the
information contained in any Supplemental Terms Notice shall be determined by
the Seller in good faith and calculated in accordance with the terms set forth
in this Letter Agreement.

 

 

17



--------------------------------------------------------------------------------

Please confirm your agreement to the foregoing by signing and returning to us
the enclosed duplicate of this Letter Agreement.

 

Very truly yours,

BANK OF AMERICA, N.A.

By:

 

/s/ Eric P. Hambleton

--------------------------------------------------------------------------------

Name:

  Eric P. Hambleton

Title:

  Authorized Signatory

 

Acknowledged and agreed to as of

the date first above written,

 

LABORATORY CORPORATION OF
AMERICA HOLDINGS

By:

 

/s/ Bradford T. Smith

--------------------------------------------------------------------------------

Name:

 

Bradford T. Smith

Title:

 

Executive Vice President and Secretary

 

 

18



--------------------------------------------------------------------------------

APPENDIX A

 

[Date]

 

Laboratory Corporation of America Holdings

358 South Main Street

Burlington, North Carolina 27215

 

  Re: Enhanced Overnight Share Repurchase

 

Ladies and Gentlemen:

 

Reference is made to the Overnight Share Repurchase Letter Agreement between you
and Bank of America, N.A. dated as of December 7, 2005 (the “Agreement”).
Capitalized terms used without definition in this letter have the definitions
assigned to them in the Agreement.

 

In accordance with Section 4 of the Agreement, the Seller agrees that Company
may purchase shares of Common Stock during the Averaging Period subject to the
following procedures:

 

(i) all such purchases will be made by Banc of America Securities LLC (“BAS”) in
accordance with Rule 10b-18(b) or otherwise in a manner that Company and BAS
believe is in compliance with applicable requirements;

 

(ii) each purchase order Company places with BAS will be an all or nothing order
to purchase a minimum of 10,000 shares;

 

(iii) Company will pay to BAS a $0.03 per share commission for each share of
Common Stock purchased; and

 

(iv) Company agrees that, in purchasing shares of Common Stock, BAS may purchase
shares of Common Stock for the account of the Seller, which is an affiliate of
BAS, other than any single block of 10,000 or more shares of Common Stock,
without your prior consent; you acknowledge that, because any orders you place
pursuant to the above procedures will be all or nothing orders, other orders to
purchase Common Stock (including orders placed by the Seller or BAS) may reduce
the number of shares of Common Stock available for purchase and may therefore
impact your ability to obtain execution of any such all or nothing orders.

 

 



--------------------------------------------------------------------------------

We may terminate this letter agreement upon the effectiveness of any change in
applicable law or regulation that would cause the procedures set forth herein to
impede our ability to execute appropriate trading transactions in relation to
our obligations under the Agreement (including, without limitation, Section 3(a)
of the Agreement) in a manner consistent with applicable law and regulation.

 

Please indicate your agreement to, and acknowledgment of, the above by signing
and returning to us a copy of this letter.

 

Very truly yours,

BANC OF AMERICA SECURITIES LLC

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Acknowledged and agreed to as of

the date first above written,

 

LABORATORY CORPORATION OF
AMERICA HOLDINGS

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

APPENDIX B

 

[Company Letterhead]

 

Bank of America, N.A.

c/o Banc of America Securities LLC

9 W. 57th Street

New York, New York 10019

Attn: Christopher Hutmaker

 

  Re: Enhanced Overnight Share Repurchase

 

Ladies and Gentlemen:

 

In connection with our entry into an Overnight Share Repurchase Letter Agreement
dated as of December 7, 2005 (the “Agreement”), we hereby represent that set
forth below is the total number of shares of our common stock purchased by or
for us or any of our affiliated purchasers in Rule 10b-18 purchases of blocks
pursuant to the once-a-week block exception contained in Rule 10b-18(b)(4) (all
defined in Rule 10b-18 under the Securities Exchange Act of 1934, as amended)
during the four full calendar weeks immediately preceding the first day of the
Averaging Period (as defined in the Agreement) and the week during which the
first day of the Averaging Period occurs:

 

     Monday’s Date


--------------------------------------------------------------------------------

   Friday’s Date


--------------------------------------------------------------------------------

   Share
Number


--------------------------------------------------------------------------------

Week 4:

   November 7, 2005    November 11, 2005    0

Week 3:

   November 14, 2005    November 18, 2005    0

Week 2:

   November 21, 2005    November 25, 2005    0

Week 1:

   November 28, 2005    December 2, 2005    0

Current Week:

   December 5, 2005    December 9, 2005    0

 

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

 

Very truly yours,

LABORATORY CORPORATION OF
AMERICA HOLDINGS

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

APPENDIX C

 

[Form of Supplemental Terms Notice]

 

Bank of America, N.A.

9 West 57th Street

New York, New York 10019

 

[date]

 

Laboratory Corporation of America Holdings

358 South Main Street

Burlington, North Carolina

 

Supplemental Terms Notice – Enhanced Overnight Share Repurchase

 

Ladies and Gentlemen:

 

Reference is made to the Overnight Share Repurchase Letter Agreement dated as of
December 7, 2005 (the “Agreement”) between Laboratory Corporation of America
Holdings (the “Company”) and Bank of America, N.A. (the “Seller”). Capitalized
terms used in this Supplemental Terms Notice and not otherwise defined shall
have the meanings assigned to them in the Agreement.

 

Please be advised that the Calculation Agent has determined the following terms
relating to the Agreement upon the completion of the Seller’s Initial Hedge:

 

Cap Price:

   U.S. $[                    ] per share

Hedge Execution Price:

   U.S. $[                    ] per share

Premium:

   U.S. $[                    ]

Premium Payment Date:

   [                              ]

 

Very truly yours,

BANK OF AMERICA, N.A.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Receipt acknowledged,

LABORATORY CORPORATION OF
AMERICA HOLDINGS

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   